Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 25, 2020                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  161682 & (57)(58)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PREYDE ONE, LLC,                                                                                      Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161682
                                                                     COA: 346192
                                                                     Ingham CC: 18-000003-CB
  HOFFMAN CONSULTANTS, LLC,
           Defendant-Appellee,
  and
  GLASERS LUMBER and CONSOLIDATED
  BUILDING SYSTEMS, INC.,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 25, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  immediate consideration of the motion for stay of proceedings is GRANTED, and the
  motion to stay is DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 25, 2020
         a0922
                                                                                Clerk